Citation Nr: 1433766	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-22 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to May 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing, and a transcript of this hearing is of record.

As an initial matter, the Board notes that a decision by the United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Here, although the Veteran filed a claim seeking entitlement to service connection for PTSD, the record reflects that the Veteran has been diagnosed with a number of psychiatric disorders, including major depressive disorder, anxiety disorder, and impulse control disorder.  Accordingly, the Veteran's claim has been amended to include a claim for any acquired psychiatric disability, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD, which he has attributed to the circumstances of his military service including a jeep accident and his fear of the threat of nuclear war with the Russians. 

The record indicates that the 1961 jeep accident has been determined to be not in the line of duty (LOD) and due to the Veteran's willful misconduct.  Thus, the RO concluded that the conditions under which the Veteran's injuries occurred precluded the payment of VA benefits.  See, e.g., September 1994 VA Administrative Decision (finding that the Veteran's July 31, 1961 jeep accident was not in the line of duty and was due to the Veteran's willful misconduct); see also March 2005 and December 1999 RO letters to Veteran.  However, at the May 2013 personal hearing, the Veteran's representative has requested that the RO reopen the Veteran's claim with respect to the issue of whether the Veteran's in-service motor vehicle accident occurred in the line of duty or was the result of his willful misconduct.  The claim for service connection for an acquired psychiatric disorder is inextricably intertwined with the issue regarding the line of duty determination regarding the jeep accident.  Thus, it should be adjudicated by the RO prior to further consideration by the Board.

Further, regardless of whether the above LOD claim is reopened and results in a favorable determination to the Veteran, he has described other sources of stress during his active service, including constant fear during his deployment in Germany that the Russians would attack.  To date, the Veteran has not been afforded a VA examination to determine whether it is at least as likely as not that the Veteran has a current psychiatric disorder that had onset in service or is otherwise related to the Veteran's active military service.

Accordingly, the case is REMANDED for the following action

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.

2. Then, adjudicate whether new and material evidence has been received to reopen the claim regarding whether the Veteran's July 1961 in-service motor vehicle accident occurred in the line of duty or was the result of his willful misconduct.  The Veteran should be provided with notice of this determination as well as information concerning his appellate rights.  This issue should only be returned to the Board if the Veteran files a notice of disagreement and perfects his appeal.

3. Once this is done, the RO should schedule the Veteran for a VA examination of his acquired psychiatric disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or is otherwise etiologically related to the Veteran's active military service.  

Importantly, in rendering this conclusion, the examiner must note whether pursuant to numbered paragraph 2 above, the September 1994 VA Administrative Decision regarding the LOD determination with respect to the 1961 jeep accident was revised in the Veteran's favor; if not, the examiner may not consider the Veteran's in-service motor vehicle accident, as it did not occur in the line of duty.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

